EXHIBIT 99.2 El Pilar Project Form 43-101F1 Technical Report DATE AND SIGNATURES PAGE See Appendix A, Feasibility Study Contributors and Professional Qualifications, for the certificate of the Qualified Person responsible for the content of this report, Michael Broch, FAusIMM, Mercator Minerals.This certificate is considered the date and signature of this report in accordance with Form 43-101F1. This report is current as of October 18, 2012. Page i El Pilar Project Form 43-101F1 Technical Report EL PILAR PROJECT FORM 43-101F1 TECHNICAL REPORT 2 TABLE OF CONTENTS SECTION PAGE DATE AND SIGNATURES PAGE I TABLE OF CONTENTS II LIST OF FIGURES AND ILLUSTRATIONS VIII LIST OF TABLES XII 1 SUMMARY 1 Overall Report Summary 1 Introduction Summary 4 Reliance on Other Experts 4 Property Description and Location 5 Accessibility, Climate, Local Resources, Infrastructure & Physiography 5 History 6 Geological Setting & Mineralization 7 Deposit Types 8 Exploration 8 Drilling 8 Sample Preparation, Analyses and Security 8 Data Verification 9 Mineral Processing and Metallurgical Testing 9 Mineral Resource Estimates 12 Mineral Reserve Estimates 13 Mining Methods 14 Recovery Methods 16 Project Infrastructure 16 Market Studies and Contracts 18 Page ii El Pilar Project Form 43-101F1 Technical Report Environmental Studies, Permitting and Social or Community Impact 18 Capital and Operating Costs 19 Economic Analysis 21 Adjacent Properties 21 Other Relevant Data and Information 22 Interpretation and Conclusions 22 Recommendations 22 References 23 2 INTRODUCTION 24 Issuer 24 Purpose of Issue 24 Sources of Information 24 Personal Inspections 24 Units and Terms of Reference 25 3 RELIANCE ON OTHER EXPERTS 27 Geology and Resource Definition 27 Resources & Reserves 27 Metallurgy and Process Engineering 27 Environmental and Permitting 27 Geotechnical 28 Hydrology 28 4 PROPERTY DESCRIPTION AND LOCATION 29 Property Description 29 Mineral Tenure, Royalties and Agreements 29 Location 32 5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE & PHYSIOGRAPHY 33 Accessibility 33 Climate 33 Local Resources and Infrastructure 33 Physiography 34 6 HISTORY 35 Page iii El Pilar Project Form 43-101F1 Technical Report History Prior to Stingray 35 2001 Polygonal Resources by Normex 35 2003 Block Model Resource Estimate by Magri 35 2007 Inferred Mineral Resource by Woods 36 2009 Stingray Mineral Reserve Feasibility Study 37 7 GEOLOGICAL SETTING & MINERALIZATION 41 Regional Geologic Setting – Patagonia Mountains 41 Regional Geology of the El Pilar Property 41 Geology of the El Pilar Copper Deposit 43 Copper Mineralization 52 8 DEPOSIT TYPES 62 9 EXPLORATION 64 10 DRILLING 70 11 SAMPLE PREPARATION, ANALYSES AND SECURITY 72 Pre-Stingray Drilling 72 Stingray Drilling 72 Comparison of Soluble Copper Assays 73 Metallurgical Sample Preparation, Analysis and Security 74 Conclusion 74 12 DATA VERIFICATION 75 IMC Verification of Assay Database 75 Quality Assurance and Quality Control for Stingray Drilling Samples 75 Data Verification of Metallurgical Samples 91 13 MINERAL PROCESSING AND METALLURGICAL TESTING 92 General 92 Historic Work - 2004 Noranda & 2009 Stingray Metallurgical Testing 92 Evaluation of 2009 Stingray Metallurgical Testing Results 95 Additional Metallurgical Testing Done in 2010 and 2011 by Mercator 96 Bulk Sample Crib and Column Tests 2010-2011 97 Five Metcon Columns to Back-Up the MP Bulk Sample Crib and Column Tests Page iv El Pilar Project Form 43-101F1 Technical Report Thirteen Columns – Additional Metallurgical Work 2010-2011 Metsim Copper Recovery and Acid Consumption Projections 2011 Feasibility Study Base Case - 6 Meter Lift Height 180 Day Projected Copper Recovery 6 Meter Lift Height 180 Day Height Actual Copper Recovery New Base Case - 3 Meter Lift Height 180 Day Copper Recovery 3 Meter Lift Height 360 Day Projected Copper Recovery New 2012 Data -11 Mini Columns El Pilar Lom Acid Consumption Projections Discussion of Optimum Acid Precure Amounts Copper Recovery Rate Kinetics Comparison of Metallurgical Composite Sample Metcon Head Assay to Drillhole Assays Summary of El Pilar Metallurgical Results and Project Upsides 14 MINERAL RESOURCE ESTIMATES Resource Model Resource Classification Mineral Resource Estimates Changes From the July 2008 Resource Model 15 MINERAL RESERVE ESTIMATES General Design Economics and Floating Cone Evaluations 16 MINING METHODS General Operating Parameters and Criteria Pit and Mining Phase Design Mining Production Schedule Pit Wall Slope Stability Waste Rock Storage Areas Annual Mine Drawings Mining Equipment 17 RECOVERY METHODS Page v El Pilar Project Form 43-101F1 Technical Report Process Facilities 18 PROJECT INFRASTRUCTURE Acid Plant Access Water Power Lines Railroad Spur 19 MARKET STUDIES AND CONTRACTS Introduction Recommended Marketing Strategy Cathode Sales Terms and Net Realizations 20 ENVIRONMENTAL STUDIES, PERMITTING AND SOCIAL OR COMMUNITY IMPACT General Description of Environmental Conditions Waste Management, Site Monitoring and Water Project Permitting Requirements and Status Reclamation and Closure 21 CAPITAL AND OPERATING COSTS Capital Costs Operating Costs 22 ECONOMIC ANALYSIS Financial Analysis Financial Models 23 ADJACENT PROPERTIES 24 OTHER RELEVANT DATA AND INFORMATION 25 INTERPRETATION AND CONCLUSIONS Risks Opportunities 26 RECOMMENDATIONS Mining and Mineral Reserves Metallurgy Acid Plant Environmental Page vi El Pilar Project Form 43-101F1 Technical Report 27 REFERENCES APPENDIX A: FEASIBILITY STUDY CONTRIBUTORS AND PROFESSIONAL QUALIFICATIONS Page vii El Pilar Project Form 43-101F1 Technical Report LIST OF FIGURES AND ILLUSTRATIONS FIGURE
